                 Case 19-12122-KG            Doc 143       Filed 10/03/19       Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

In Re:                                                               Chapter 11

FOREVER 21, INC., et al.,1                                           Case No. 19-12122 (KG)

                                                                     (Jointly Administered)
                      Debtors.



               NOTICE OF APPEARANCE, REQUEST FOR SERVICE OF
             PAPERS AND REQUEST TO BE ADDED TO DEBTORS’ MATRIX

         Please take notice that Honigman LLP hereby appears in the above-captioned case as

counsel for QKC Maui Owner, LLC and requests that any and all notices given or required to be

given in the above-captioned case, and all papers served or required to be served in the case, be

served upon the following attorneys, and that the undersigned be added to the mailing matrix on

file with the Clerk of the Court:

                                  Lawrence A. Lichtman, Esq.
                                  Honigman LLP
                                  2290 First National Building
                                  660 Woodward Avenue
                                  Detroit, MI 48226
                                  Telephone: (313) 465-7590
                                  Facsimile: (313) 465-7591
                                  Email: llichtman@honigman.com

         Please take notice that the foregoing request includes not only the notices and papers

referred to in the Federal Rules of Bankruptcy Procedure, but also includes, without limitation,



         1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International
Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21, Real Estate Holdings, LLC (4224); Forever 21
Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the
Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.




32386685.1
                Case 19-12122-KG         Doc 143       Filed 10/03/19   Page 2 of 4



orders and notices of any application, motion, petition, pleading, request, complaint or demand

filed in this matter, whether transmitted or conveyed by mail, hand delivery, telephone,

telegraph, telex, email, facsimile or otherwise.

         The foregoing request also includes all notices required to be served under any and all of

the provisions of the Bankruptcy Code and Bankruptcy Rules 2002, 3017 and 9007.

         PLEASE TAKE FURTHER NOTICE THAT, this neither this Notice of Appearance,

Request for Service of Papers and Request To Be Added to Debtors’ Matrix nor any subsequent

appearance, pleading, claim, or suit is intended or shall be deemed or construed to constitute a

waiver of any substantive or procedural right of QKC Maui Owner, LLC, including, without

limitation, (i) the right to have final orders in non-core matters entered only after de novo review

by the United States District Court for the District of Delaware (the “District Court”), (ii) the

right to trial by jury in any proceeding related to these cases or any case, controversy, or

proceeding related to these cases, (iii) the right to have the District Court withdraw the reference

in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have any matter

in which this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution heard by the District Court, or (v)

any other rights, claims, actions, defenses, setoffs, or recoupments to which QKC Maui Owner,

LLC is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses,

setoffs and recoupments are expressly reserved. Unless and until QKC Maui Owner, LLC

expressly states otherwise, QKC Maui Owner, LLC, does not consent to the entry of final orders

or judgments by this Court if it is determined that this Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States




                                                   2
32386685.1
                Case 19-12122-KG   Doc 143     Filed 10/03/19   Page 3 of 4




Constitution.

                                   HONIGMAN LLP
                                   Attorneys for QKC Maui Owner, LLC


                                   By: /s/ Lawrence A. Lichtman
                                        Lawrence A. Lichtman
                                        Not Admitted in Delaware
                                   2290 First National Building
                                   660 Woodward Avenue
                                   Detroit, MI 48226-3583
                                   Telephone: (313) 465-7590
                                   Facsimile: (313) 465-7591
Dated: October 3, 2019             llichtman@honigman.com




                                           3
32386685.1
                 Case 19-12122-KG            Doc 143       Filed 10/03/19       Page 4 of 4



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

In Re:                                                               Chapter 11

FOREVER 21, INC., et al.,1                                           Case No. 19-12122 (KG)

                                                                     (Jointly Administered)
                      Debtors.




                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 3, 2019, I caused to be electronically filed the foregoing

papers with the Clerk of the Court using the ECF system which will send notification of such

filing to all ECF participants.




                                             By: /s/ Lawrence A. Lichtman
                                                 Lawrence A. Lichtman




         1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International
Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21, Real Estate Holdings, LLC (4224); Forever 21
Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the
Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.




32386685.1
